Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to Applicant’s amendment filed November 22, 2021 in reply to the Non-final Office Action mailed May 20, 2021. Claims 1-37 have been canceled. Claims 38-41 are under examination. 
Withdrawal of Prior Rejection - Obviousness-Type Double Patenting
A terminal disclaimer with respect to U.S. Patent No. 10,543,179 has been filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejection presented in the Non-final Office Action mailed May 20, 2021 is hereby withdrawn. 
Abstract
The abstract of the disclosure, as now amended, is objected to for the following reasons:
1. It would appear that the amendment to the abstract is attempting to add new matter. The original specification appears to provide adequate support for a method of treating multiple sclerosis including the step of testing a patient for a history of viral infection, in particular varicella zoster virus, and vaccinating the patient at risk for contracting the viral infection, in particular caused by varicella zoster virus, prior to administration of an S1P receptor modulator, in particular fingolimod. 
2. With respect to “testing history” of infection, the original specification discloses “testing history of viral infection or viral serology, e.g. regarding chickenpox” (see paragraphs 0082 and 0095). With regard to “vaccinating” a patient, the original specification discloses “vaccinate the patient before starting administration, e.g. against varicella zoster virus (VZV)” (paragraph 0099), and “the patient may be vaccinated, e.g. against varicella zoster virus or influenza virus” (paragraph 0160). Clearly, then, with respect to testing history and vaccinating, Applicant contemplated viral infections only, in particular varicella zoster infections (e.g. chickenpox), not any and all infections cause by any and all infectious agent. Even with respect to “monitoring” infections during treatment, which is not the same as “testing history” before treatment, the infections contemplated are “viral infections, e.g. varicella zoster virus (VZV), influenza viral infection, herpes viral infection, lower respiratory tract infection, e.g. bronchitis and pneumonia” (see paragraph 0158).
3. The original specification does not provide adequate support for treating any and all inflammatory and autoimmune diseases by testing a patient for a history of any and all infections, i.e. viral, bacterial, protozoan, etc., and vaccinating the patient for any microbial infection for which a vaccination is known or could be developed, including any viral or bacterial infection, prior to the administration of any S1P receptor modulator. Therefore, the amendment to the abstract attempts to add new matter far broader in scope from what the original specification supports as the invention contemplated at the time of filing the application. 
Correction is required.  See MPEP § 608.01(b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617